internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-110414-00 date date legend taxpayer donor taxpayer donor property state trust trust x son son son son dear sir and madam we received your letter dated date requesting rulings regarding application of the rules for a qualified_personal_residence_trust in sec_2702 of the internal_revenue_code this letter responds to your request plr-110414-00 the facts and representations submitted are summarized as follows taxpayer and taxpayer collectively referred to as taxpayers husband and wife own property located in state property includes an acre main lot a one-seventh undivided_interest in a acre woodland preserve and easements granting rights of access one of the rights of access runs between the acre main lot and the acre woodland preserve property is assessed as a single lot for property_tax purposes you represent other properties within the community are of substantially the same size and character the main lot is improved by taxpayer’s vacation house and a guest house which does not include a separate kitchen and is not rented out by the taxpayers you represent that taxpayers use property for personal purposes for more than days per year taxpayer proposes to transfer his undivided one-half interest in property to trust taxpayer proposes to transfer her undivided one-half interest in property to trust the terms of both trusts are identical article first of the trust and trust instruments state from the date this trust is established until the termination_date the donor shall be entitled to occupy the residence for his personal_use and shall be solely responsible for real_estate_taxes insurance costs of maintenance and repair and all other costs in connection with the residence which would be the responsibility of the holder of a legal_life_estate in such property the termination_date of this trust shall be the x anniversary of the date on which this trust instrument is executed or if sooner the date of the donor’s death if the termination_date is the date of the donor’s death the then remaining trust property shall be distributed to the donor’s executors or administrators to be disposed of as part of the donor’s estate except as otherwise provided in article second below if the termination_date is the x anniversary of the date of execution of this trust instrument the then remaining trust property shall be distributed in equal shares one share to each of the donor’s children son son son and son who is then living and one share to the executors or administrators of each of them who is then deceased to be disposed of as part of the particular child’s estate article second provides the trust under article first above is intended to be a qualified_personal_residence_trust within the meaning of sec_25_2702-5 or any successor regulations and this trust instrument shall be construed in accordance with this intent the trust under article first shall be subject_to the following additional provisions which shall continue in effect throughout the term of the trust article second paragraph a provides no distributions of income or corpus may be made to any beneficiary other than the donor prior to the termination of the donor’s interest provided in article first above in addition any income of the trust must be distributed to the donor at least as often as annually plr-110414-00 article second paragraph b states except as otherwise provided in this article the trustees may not hold any asset including without limitation any tangible_personal_property other than one residence to be used as a personal_residence by the donor for purposes of this trust instrument the term personal_residence shall have the meaning given to it by sec_25_2702-5 or any successor regulation article second paragraph c provides the trustees may accept additions of cash to the trust and may hold such additions in a separate_account in an amount which when added to the cash already held in the account for such purposes does not exceed the amount required i for payment of trust expenses including any mortgage payments already incurred or reasonably expected to be paid_by the trust within six months from the date the addition is made ii for improvements to the residence to be paid_by the trust within six months from the date the addition is made or iii for the purchase by the trust of a personal_residence for the donor to replace the residence previously held hereunder within three months after the addition is made provided that no addition is made for this last purpose and the trust may not hold any such addition unless the trustees have previously entered into a contract to purchase the replacement personal_residence any improvements to the residence made pursuant to this paragraph c must not cause the residence to fail to meet the requirements of a personal_residence as herein defined article second paragraph d states if any addition of cash is made to the trust under paragraph c above the trustees must determine at least quarterly the amounts held by the trust for payment of expenses in excess of the amounts permitted by paragraph c and such amounts must be distributed immediately thereafter to the donor in addition upon termination of the donor’s interest any amounts held by the trustees for the purposes permitted by paragraph c that are not used to pay trust expenses due and payable on the termination_date including expenses directly related to termination must be distributed outright to the donor if he is then living or if the trust terminates by reason of the donor’s death to the executors or administrators of the donor’s estate in either case within thirty days of the termination_date article second paragraph e provides the residence may be sold and the trustees may hold the proceeds from such sale in a separate_account however the trust shall cease to be a qualified_personal_residence_trust and paragraph g shall apply with respect to all such proceeds of sale and with respect to any proceeds of insurance held as provided in paragraph f below held by the trustees not later than the first to occur of i the second anniversary of the date of sale or of damage or destruction as the case may be ii the termination_date and iii the date on which a new residence is acquired by the trust or on which replacement or repairs to the residence are completed as the case may be article second paragraph f states the trustees may hold one or more policies of insurance on the residence in addition the trustees may hold in a separate plr-110414-00 account proceeds of insurance payable to the trust as a result of damage to or destruction of the residence for purposes of this paragraph amounts other than insurance proceeds payable to the trust as a result of such damage or destruction received as a result of the involuntary_conversion within the meaning of sec_1033 of the internal_revenue_code_of_1986 as amended of the residence shall be treated as proceeds of insurance however if damage or destruction renders the residence unusable as a residence the trust shall cease to be a qualified_personal_residence_trust and paragraph g shall apply on the second anniversary of the date of damage or destruction or on the termination_date if earlier unless prior to such date replacement of or repair to the residence is completed or a new residence is acquired by the trustees article second paragraph h provides the interest of the donor in this trust may not be commuted article second paragraph i states improvements to the residence may be added to the trust and the trust may hold such improvements provided that the residence as improved is a personal_residence as herein defined article second paragraph l provides notwithstanding any other provisions of this instrument the trustees are prohibited from selling or transferring the residence directly or indirectly to the donor the donor’s spouse or an entity controlled by the donor or the donor’s spouse including any trust which is a grantor_trust with respect to the donor or the donor’s spouse as defined in sec_671 through of the code this prohibition shall continue after the termination_date for so long as the residence is held in a_trust hereunder which is a grantor_trust with respect to the donor or the donor’s spouse as so defined you have requested the following rulings the property constitutes a residence and adjacent land not in excess of that which is reasonably appropriate for residential purposes within the meaning of sec_25_2702-5 and trust and trust will meet the requirements for qualified personal_residence trusts under sec_25_2702-5 and therefore the transfers to trust and trust will qualify for the exception to sec_2702 that is provided in sec_2702 sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of a days or b percent of the number of days during such year for which such unit is rented at a fair rental sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in the trust plr-110414-00 retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 does not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the requirements of this section only if the trust is a personal_residence_trust as defined in paragraph b of this section a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal resident_trust sec_25_2702-5 provides that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must require that income of the trust be distributed to the term holder not less frequently than annually plr-110414-00 sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general except as otherwise provided in paragraphs c ii and c of this section the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of paragraph c i of this section as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder’s interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that i the governing instrument must provide that within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms and ii a for assets subject_to this paragraph c to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust based on the facts and representations submitted we conclude that property constitutes a residence and adjacent land not in excess of that which is reasonably appropriate for residential purposes within the meaning of sec_25_2702-5 in addition we conclude that trust and trust will meet the requirements for qualified personal plr-110414-00 residence trusts under sec_25_2702-5 and therefore the transfers to trust and trust will qualify for the exception to sec_2702 that is provided in sec_2702 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the branch chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110
